Exhibit 10.5

STEREOTAXIS, INC.

2009 EMPLOYEE STOCK PURCHASE PLAN

As Amended and restated effective March 27, 2014

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock through
accumulated payroll deductions. It is the intention of the Company to have the
Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of the
Internal Revenue Code of 1986, as amended. The provisions of the Plan,
accordingly, shall be construed so as to extend and limit participation in a
manner consistent with the requirements of that section of the Code.

2. Definitions.

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c) “Common Stock” shall mean the common stock of the Company.

(d) “Company” shall mean Stereotaxis, Inc. and any Designated Subsidiary of the
Company.

(e) “Compensation” shall mean all cash compensation reportable on Form W-2,
including without limitation base straight time gross earnings, sales
commissions, payments for overtime, shift premiums, incentive compensation,
incentive payments and bonuses, plus any amounts contributed by the Participant
to any Company 401(k) Plan from compensation paid to the Participant by the
Company, but excluding compensatory fringe benefit payments and special award or
bonus payments classified by the Company as excludable from Compensation.

(f) “Designated Subsidiary” shall mean any Subsidiary that has been designated
by the Board from time to time in its sole discretion as eligible to participate
in the Plan.

(g) “Employee” shall mean any individual who is an Employee of the Company for
tax purposes whose customary employment with the Company is at least twenty
(20) hours per week and more than five (5) months in any calendar year. For
purposes of the Plan, the employment relationship shall be treated as continuing
intact while the individual is on sick leave or other leave of absence approved
by the Company or Designated Subsidiary and meeting the requirements of Treasury
Regulation Section 1.421-1(h)(2). Where the period of leave exceeds three months
and the individual’s right



--------------------------------------------------------------------------------

to reemployment is not guaranteed either by statute or by contract, the
employment relationship shall be deemed to have terminated after the third month
of such leave. An individual who performs services as an employee for the
Company shall not be considered an Employee if the laws of the country in which
the services are performed prohibits his or her participation in the Plan.

(h) “Enrollment Date” shall mean the first Trading Day of each Offering Period.

(i) “Exercise Date” shall mean the last Trading Day of each Offering Period.

(j) “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market or
The Nasdaq Capital Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day prior to the date of determination, as reported in The Wall Street Journal
or such other source as the Board deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock prior to the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

(k) “Offering Periods” shall mean a period of three months commencing on the
first day of each calendar quarter.

(l) “Participant” shall mean an Employee who participates in the Plan.

(m) “Plan” shall mean this Stereotaxis, Inc. 2009 Employee Stock Purchase Plan.

(n) “Purchase Price” shall mean 95% of the Fair Market Value of a share of
Common Stock on the Exercise Date.

(o) “Reserves” shall mean the number of shares of Common Stock covered by each
option under the Plan which have not yet been exercised and the number of shares
of Common Stock which have been authorized for issuance under the Plan but not
yet placed under option.

 

2



--------------------------------------------------------------------------------

(p) “Subsidiary” shall mean any corporation other than the Company, in an
unbroken chain of corporations beginning with the Company if, at the time of
granting an option under the Plan, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

(q) “Trading Day” shall mean a day on which national stock exchanges and the
Nasdaq System are open for trading.

3. Eligibility.

(a) Any Employee who shall be employed by the Company on a given Enrollment Date
shall be eligible to participate in the Plan.

(b) Any provisions of the Plan to the contrary notwithstanding, no participant
shall be granted an option under the Plan (i) to the extent that, immediately
after the grant, such participant (or any other person whose stock would be
attributed to such participant pursuant to Section 424(d) of the Code) would own
capital stock of the Company and/or hold outstanding options to purchase such
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any Subsidiary,
or (ii) to the extent that his or her rights to purchase stock under all
employee stock purchase plans of the Company and its Subsidiaries accrues at a
rate which exceeds Twenty-Five Thousand Dollars ($25,000) worth of stock
(determined at the fair market value of the shares at the time such option is
granted) for each calendar year in which such option is outstanding at any time.
The Board of Directors may set a maximum number of shares of capital stock which
any participant may purchase during any Offering Period.

4. Offering Periods. The Plan shall be implemented by a series of Offering
Periods, each with a duration of three (3) months, with new Offering Periods
commencing on the first day of each calendar quarter (or at such other time or
times as may be determined by the Board or a committee of the Board). The Plan
shall continue until terminated in accordance with Section 20 hereof. The Board
(or a committee of the Board) shall have the power to change the duration and/or
the frequency of the Offering Period with respect to future offerings without
stockholder approval if such change is announced prior to the scheduled
beginning of the first Offering Period to be affected.

5. Participation. An eligible Employee may become a participant in the Plan by
enrolling through such procedures as may be provided by the Company from time to
time. An enrollment in effect for a participant for a particular Offering Period
will continue in effect for subsequent Offering Periods if the participant
remains an eligible Employee and has not withdrawn from participation in the
Plan pursuant to Section 10.

 

3



--------------------------------------------------------------------------------

(a) Payroll deductions for a Participant shall commence on the first payroll
following the Enrollment Date and shall end on the last payroll in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the Participant as provided in Section 10.

(b) During a leave of absence approved by the Company or a Designated Subsidiary
and meeting the requirements of Treasury Regulation Section 1.421-1(h)(2), a
Participant may continue to participate in the Plan by making cash payments to
the Company on each pay day equal to the amount of the Participant’s payroll
deductions under the Plan for the pay day immediately preceding the first day of
such Participant’s leave of absence. If a leave of absence is unapproved or
fails to meet the requirements of Treasury Regulation Section 1.421-1(h)(2), the
Participant will cease automatically to participate in the Plan. In such event,
the Company will automatically cease to make contributions for such Participant
under the Plan and Company will pay to the Participant his or her total payroll
deductions for the Offering Period, in cash in one lump sum (without interest),
as soon as practicable after the Participant ceases to participate.

(c) By enrolling in the Plan, each participant will be deemed to have authorized
the establishment of a brokerage account in his or her name at a securities
brokerage firm, which firm shall serve as custodial agent for the purpose of
holding shares purchased under the Plan. The account will be governed by, and
subject to, the terms and conditions of a written agreement with the firm
approved by the Board or the committee administering the Plan.

6. Payroll Deductions. At the time a Participant enrolls in the Plan, he or she
shall elect to have payroll deductions made on each pay day during the Offering
Period in an amount not exceeding fifteen percent (15%) of the Compensation
which he or she receives on each pay day during the Offering Period. Except for
the foregoing sentence, all eligible Employees shall have the same rights and
privileges under the Plan.

All payroll deductions made for a Participant shall be credited to his or her
account under the Plan and shall be withheld in whole percentages only. A
Participant may not make any additional payments into such account.

(a) A Participant’s election shall remain in effect for successive Offering
Periods unless terminated or the Participant withdraws as provided in Section 10
hereof. During an Offering Period, a Participant may elect to reduce his or her
payroll deductions to zero percent (0%), but he or she may not otherwise change
the payroll deduction percentage during an Offering Period. Amounts deducted
prior to an election to reduce his or her payroll deductions to zero shall not
be refunded to the Participant unless he or she specifically withdraws under
Section 10. In accordance with procedures established by the Company from time
to time, a Participant must re-enroll in the Plan if he or she reduces his or
her payroll deductions to zero or withdraws under Section 10.

 

4



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) hereof, the Company may decrease
a Participant’s payroll deductions to zero percent (0%) at any time during an
Offering Period. Payroll deductions shall recommence at the rate provided in
such Participant’s subscription agreement at the beginning of the first Offering
Period which is scheduled to end in the following calendar year (or such earlier
time as permitted under Section 423(b)(8) of the Code), unless terminated by the
Participant as provided in Section 10 hereof.

(c) At the time the option is exercised, in whole or in part, or at the time
some or all of the Company’s Common Stock issued under the Plan is disposed of,
the Participant must make adequate provision for the Company’s federal, state,
or other tax withholding obligations, if any, which arise upon the exercise of
the option or the disposition of the Common Stock. At any time, the Company may,
but shall not be obligated to, withhold from the Participant’s compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by the Participant.

7. Grant of Option. On the Enrollment Date of each Offering Period, each
Participant participating in such Offering Period shall be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of the Company’s Common Stock
determined by dividing such Participant’s payroll deductions accumulated prior
to such Exercise Date and retained in the Participant’s account as of the
Exercise Date by the applicable Purchase Price; provided that such purchase
shall be subject to the limitations set forth in Sections 3(b) and 12. The Board
may, for future Offering Periods, increase or decrease, in its absolute
discretion, the maximum number of shares of the Company’s Common Stock a
Participant may purchase during each Offering Period. Exercise of the option
shall occur as provided in Section 8, unless the Participant has withdrawn
pursuant to Section 10. The option shall expire on the last day of the Offering
Period.

8. Exercise of Option.

(a) Unless a Participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of shares shall be exercised automatically on the
Exercise Date, and the maximum number of full shares subject to option shall be
purchased for such Participant at the applicable Purchase Price with the
accumulated payroll deductions in his or her account. No fractional shares shall
be purchased; any payroll deductions accumulated in a Participant’s account
which are not sufficient to purchase a full share shall be retained in the
Participant’s account for the subsequent Offering Period, subject to earlier
withdrawal by the Participant as provided in Section 10. Any other monies left
over in a Participant’s account after the Exercise Date shall be returned to the
Participant. During a Participant’s lifetime, a Participant’s options are
exercisable only by him or her.

 

5



--------------------------------------------------------------------------------

(b) If the Board determines that, on a given Exercise Date, the number of shares
with respect to which options are to be exercised may exceed (i) the number of
shares of Common Stock that were available for sale under the Plan on the
Enrollment Date of the applicable Offering Period, or (ii) the number of shares
available for sale under the Plan on such Exercise Date, the Board may in its
sole discretion (x) provide that the Company shall make a pro rata allocation of
the shares of Common Stock available for purchase on such Enrollment Date or
Exercise Date, as applicable, in as uniform a manner as shall be practicable and
as it shall determine in its sole discretion to be equitable among all
Participants exercising options to purchase Common Stock on such Exercise Date,
and continue all Offering Periods then in effect, or (y) provide that the
Company shall make a pro rata allocation of the shares available for purchase on
such Enrollment Date or Exercise Date, as applicable, in as uniform a manner as
shall be practicable and as it shall determine in its sole discretion to be
equitable among all Participants exercising options to purchase Common Stock on
such Exercise Date, and terminate any or all Offering Periods then in effect
pursuant to Section 20 hereof. The Company may make pro rata allocation of the
shares available on the Enrollment Date of any applicable Offering Period
pursuant to the preceding sentence, notwithstanding any authorization of
additional shares for issuance under the Plan by the Company’s stockholders
subsequent to such Enrollment Date. The balance of the amount credited to the
account of each Participant which has not been applied to the purchase of shares
of Common Stock shall be paid to such Participant in one lump sum in cash as
soon as reasonably practicable after the Exercise Date, without any interest
thereon.

9. Delivery of Shares. As promptly as practicable after each Exercise Date on
which a purchase of shares occurs, the Company shall issue shares to each
Participant by book entry on the Company’s transfer agent and registrar’s books
of account in an account. A physical share certificate shall not be issued or
delivered unless specifically requested by the Participant.

10. Withdrawal. A Participant may withdraw all but not less than all the payroll
deductions credited to his or her account and not yet used to exercise his or
her option under the Plan at any time through such procedures as may be provided
by the Company from time to time. All of the Participant’s payroll deductions
credited to his or her account shall be paid to such Participant promptly after
withdrawal and such participant’s option for the Offering Period shall be
automatically terminated, and no further payroll deductions for the purchase of
shares shall be made for such Offering Period. If a Participant withdraws from
an Offering Period, payroll deductions shall not resume at the beginning of the
succeeding Offering Period unless the Participant elects to enroll in accordance
with the enrollment procedures as may be provided by the Company from time to
time.

(a) A Participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the Participant
withdraws.

 

6



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing a Participant shall withdraw from an Offering
Period if he or she makes a hardship withdrawal from a Company 401(k) Plan if
such 401(k) Plan so provides. Such Participant shall thereafter be suspended
from participating in this Plan in accordance with the terms of such 401(k)
Plan.

11. Termination of Employment. Upon a Participant’s ceasing to be an Employee,
for any reason, he or she shall be deemed to have elected to withdraw from the
Plan and the payroll deductions credited to such Participant’s account during
the Offering Period but not yet used to exercise the option shall be returned to
such Participant or, in the case of his or her death, to the person or persons
entitled thereto under Section 15 hereof, and such Participant’s option shall be
automatically terminated. Therefore, a Participant who ceases to be an Employee
on any day during an Offering Period, including the last day, shall not be
eligible to purchase shares during such Offering Period.

12. Interest. No interest shall accrue on the payroll deductions of a
Participant in the Plan.

13. Stock.

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan shall be five
hundred thousand (500,000) shares.

(b) The Participant shall have no interest or voting right in shares covered by
his or her option until such option has been exercised.

(c) Shares to be issued to a Participant under the Plan shall be registered in
the name of the Participant or in the name of the Participant and his or her
spouse.

14. Administration. The Plan shall be administered by the Board or a committee
of members of the Board appointed by the Board. The Board or its committee shall
have full and exclusive discretionary authority to construe, interpret and apply
the terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Board or its committee shall, to the full extent permitted by law, be final
and binding upon all parties.

15. Designation of Beneficiary.

(a) A Participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the Participant’s account under the
Plan in the event of such participant’s death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such Participant of such
shares and cash. In addition, a Participant may file a written designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the option.
If a Participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.

 

7



--------------------------------------------------------------------------------

(b) Such designation of beneficiary may be changed by the Participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such Participant’s death, the Company shall issue such shares and/or
cash to the executor or administrator of the estate of the Participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may issue such shares and/or cash to
the spouse or to any one or more dependents or relatives of the Participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

16. Transferability. Neither payroll deductions credited to a Participant’s
account nor any option or rights with regard to the exercise of an option may be
assigned, transferred, pledged or otherwise disposed of in any way (other than
by will, the laws of descent and distribution or as provided in Section 15) by
the Participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds from an Offering Period in accordance with
Section 10.

17. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

18. Reports. Individual accounts shall be maintained for each Participant.
Statements of account shall be given to Participants at least annually, which
statements shall set forth the amounts of payroll deductions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any.

19. Adjustments upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the Reserves, the maximum number of shares each
Participant may purchase each Offering Period (pursuant to Section 7), as well
as the price per share and the number of shares of Common Stock covered by each
option under the Plan which has not yet been exercised shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except

 

8



--------------------------------------------------------------------------------

as expressly provided herein, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock subject to an option.

(b) Dissolution or Liquidation. In the event of a proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Board (or a committee of the
Board). The New Exercise Date shall be before the date of the Company’s proposed
dissolution or liquidation. The Board (or a committee of the Board) shall notify
each Participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the Participant’s option has been
changed to the New Exercise Date and that the Participant’s option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 10
hereof.

(c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding option shall be assumed or an
equivalent option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the option, any Offering Period
then in progress shall be shortened by setting a new Exercise Date (the “New
Exercise Date”) and shall end on the New Exercise Date. The New Exercise Date
shall be before the date of the Company’s proposed sale or merger. The Board
shall notify each Participant in writing, at least ten (10) business days prior
to the New Exercise Date, that the Exercise Date for the Participant’s option
has been changed to the New Exercise Date and that the Participant’s option
shall be exercised automatically on the New Exercise Date, unless prior to such
date the Participant has withdrawn from the Offering Period as provided in
Section 10.

20. Amendment or Termination.

(a) The Board (or a committee of the Board) may at any time and for any reason
terminate or amend the Plan. Except as provided in Section 19, no such
termination can affect options previously granted, provided that an Offering
Period may be terminated by the Board (or a committee of the Board) on any
Exercise Date if the Board (or a committee of the Board) determines that the
termination of the Offering Period or the Plan is in the best interests of the
Company and its stockholders. Except as provided in Section 19 and this
Section 20, no amendment may make any change in any option theretofore granted
which adversely affects the rights of any Participant. To the extent necessary
to comply with Section 423 of the Code (or any successor rule or provision or
any other applicable law, regulation or stock exchange rule), the Company shall
obtain stockholder approval in such a manner and to such a degree as required.

 

9



--------------------------------------------------------------------------------

(b) Without stockholder consent and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Board (or a
committee of the Board) shall be entitled to change the Offering Periods, limit
the frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with amounts withheld from the
Participant’s Compensation, and establish such other limitations or procedures
as the Board (or a committee of the Board) determines in its sole discretion
advisable which are consistent with the Plan.

(c) In the event the Board (or a committee of the Board) determines that the
ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Board (or a committee of the Board) may, in its discretion
and, to the extent necessary or desirable, modify or amend the Plan to reduce or
eliminate such accounting consequence including, but not limited to:

(i) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

(ii) shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the action
of the Board (or a committee of the Board); and

(iii) allocating shares.

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan Participants.

21. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

22. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 

10



--------------------------------------------------------------------------------

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

23. Term of Plan. The Plan shall become effective upon the latest to occur of
its adoption by the Board, its approval by the stockholders of the Company or
such date designated by the Board. It shall continue in effect for a term of ten
(10) years unless sooner terminated under Section 20.

24. Equal Rights and Privileges. All Employees of the Company (or of any
Designated Subsidiary) will have equal rights and privileges under the Plan so
that the Plan qualifies as an “employee stock purchase plan” within the meaning
of Section 423 of the Code or applicable Treasury regulations thereunder. Any
provision of the Plan that is inconsistent with Section 423 or applicable
Treasury regulations will, without further act or amendment by the Company, the
Board, be reformed to comply with the equal rights and privileges requirement of
Section 423 or applicable Treasury regulations.

25. No Employment Rights. Nothing in the Plan shall be construed to give any
person (including any Employee or Participant) the right to remain in the employ
of the Company, or a Subsidiary or to affect the right of the Company, or any
Subsidiary to terminate the employment of any person (including any Employee or
Participant) at any time, with or without cause.

26. Notice of Disposition of Shares. Each Participant shall give prompt notice
to the Company of any disposition or other transfer of any shares of Common
Stock purchased upon exercise of an option if such disposition or transfer is
made: (a) within two (2) years from the Enrollment Date of the Offering Period
in which the shares were purchased or (b) within one (1) year after the Exercise
Date on which such shares were purchased. Such notice shall specify the date of
such disposition or other transfer and the amount realized, in cash, other
property, assumption of indebtedness or other consideration, by the Participant
in such disposition or other transfer. The Company has the authority to
establish procedures regarding the ability of a Participant to transfer shares
of Common Stock in order to ensure compliance with this Section 26.

27. Choice of Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Missouri without regard to conflicts of law.

***

The foregoing amended and restated Plan was approved and adopted by the
Committee on March 27, 2014, and approved by the Stockholders on June 10, 2014.

 

/s/ Karen W. Duros

Secretary

 

11